     Case 1:21-cv-00053-NONE-EPG Document 6 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EJ MCELROY,                                       No. 1:21-cv-00053-NONE-EPG (PC)
12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
13           v.                                         THAT PLAINTIFF’S MOTION TO
                                                        PROCEED IN FORMA PAUPERIS BE
14    S. GATES, et al.,                                 DENIED AND THAT PLAINTIFF BE
                                                        DIRECTED TO PAY $402 FILING FEE
15                        Defendants.
                                                        (Doc. Nos. 3, 4)
16

17          Plaintiff EJ McElroy is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s complaint

19   against defendants alleging multiple violations of plaintiff’s constitutional rights. This matter was

20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302.

22          On January 14, 2021, the assigned magistrate judge issued findings and recommendations

23   recommending that plaintiff be required to pay the $402 filing fee because he has previously

24   suffered three strike dismissals of civil actions rendering him ineligible to proceed in forma

25   pauperis. (Doc. No. 3.) Those findings and recommendations were served on the plaintiff and

26   contained notice that any objections thereto were to be filed within twenty (20) days after service.

27   (Id. at 4–5.) No objections have been filed, and the deadline to do so has expired. Subsequently,

28   plaintiff filed a motion to proceed in forma pauperis and a petition for a writ of habeas corpus,
                                                       1
     Case 1:21-cv-00053-NONE-EPG Document 6 Filed 03/29/21 Page 2 of 2


 1   which the court construes as a first amended complaint. (Doc. Nos. 4, 5.) The first amended

 2   complaint, however, does not allege any facts demonstrating that plaintiff is in imminent danger

 3   of serious physical injury or was so at the time he initiated this action.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   magistrate judge’s findings and recommendations are supported by the record and by proper

 7   analysis.

 8          Accordingly,

 9          1. The findings and recommendations issued on January 14, 2021 (Doc. No. 3), are

10               adopted in full;

11          2. Plaintiff’s application to proceed in forma pauperis (Doc. No. 4) is denied;

12          3. Pursuant to 28 U.S.C. § 1915(g), plaintiff is not allowed to proceed in forma pauperis

13               in this action; and

14          4. Plaintiff shall pay the $402 filing fee in full within thirty (30) days of the date of

15               service of this order if he wishes to proceed with this action.

16   IT IS SO ORDERED.
17
        Dated:     March 29, 2021
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         2
